Citation Nr: 0508689	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for hepatitis C.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left ankle, with retained 
metallic fragments, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left knee, with ligament 
instability, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased evaluation for a retained 
mortar fragment in the right knee, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased evaluation for left heel 
scars, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for residuals of 
a liver operation, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased evaluation for residuals of 
a laparotomy scar, currently evaluated as 10 percent 
disabling.

12.  Entitlement to a compensable evaluation for a shell 
fragment wound of the left upper extremity above the elbow.

13.  Entitlement to service connection for hypertension, to 
include as due to the veteran's service-connected disorders.

14.  Entitlement to special monthly compensation (SMC) based 
upon the loss of use of both lower extremities or the need 
for aid and attendance. 

15.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 40 percent disabling.

16.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound of the right lung, with retained 
fragments, currently evaluated as 20 percent disabling.

17.  Entitlement to an increased evaluation for residual 
scars of the left foot, currently evaluated as 10 percent 
disabling.

18.  Entitlement to service connection for a neck disorder.

19.  Entitlement to service connection for tendonitis of both 
elbows.

20.  Entitlement to service connection for carpal tunnel 
syndrome of both wrists.

[The matter of whether an August 26, 1985 Board decision 
denying service connection for a genitourinary disorder, 
evaluations in excess of 10 percent for a laparotomy scar and 
for postoperative residuals of the liver, and an effective 
date earlier than August 9, 1982 for a combined 100 percent 
evaluation for service-connected disabilities contained clear 
and unmistakable error will be addressed in a separate 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In an appealed October 1998 rating decision, the RO addressed 
the issues of entitlement to an initial compensable 
evaluation for hemorrhoids; 
entitlement to an increased evaluation for seborrheic 
dermatitis; entitlement to an increased evaluation for PTSD; 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left ankle, with retained 
metallic fragments; entitlement to an increased evaluation 
for residuals of a shell fragment wound to the left knee, 
with ligament instability; entitlement to an increased 
evaluation for traumatic arthritis of the left knee; 
entitlement to an increased evaluation for a retained mortar 
fragment in the right knee; entitlement to an increased 
evaluation for left heel scars; entitlement to an increased 
evaluation for residuals of a liver operation; entitlement to 
a compensable evaluation for a shell fragment wound of the 
left upper extremity above the elbow; entitlement to service 
connection for hypertension, to include as due to the 
veteran's service-connected disorders; and entitlement to SMC 
based upon the loss of use of both lower extremities or the 
need for aid and attendance.  These issues were subsequently 
the subject of a June 2001 remand.

The issues of entitlement to an initial evaluation in excess 
of 60 percent for hepatitis C and entitlement to an increased 
evaluation for residuals of a laparotomy scar arose from a 
February 2002 rating decision.

In a March 2003 rating decision, the Board denied the 
veteran's claims of entitlement to an increased evaluation 
for degenerative joint disease of the lumbosacral spine; 
entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right lung, with retained 
fragments; entitlement to an increased evaluation for 
residual scars of the left foot; and entitlement to service 
connection for a neck disorder, tendonitis of both elbows, 
and carpal tunnel syndrome of both wrists.  He submitted a 
Notice of Disagreement with this decision in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the June 2001 remand, the Board requested that a VA Travel 
Board hearing be afforded to the veteran.  To date, however, 
the RO has taken no action on this instruction.  Notably, in 
September 2002, the veteran again indicated that he sought a 
hearing on the issues on appeal.  Further action in this 
regard is needed.

As to the six issues arising from the March 2003 rating 
decision, the Board observes that the RO has not responded to 
the veteran's April 2003 Notice of Disagreement by issuing a 
Statement of the Case addressing those issues.  As such, it 
is incumbent upon the RO to issue a Statement of the Case 
addressing these particular claims.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2004).  
As a Statement of the Case has not yet been issued, and a 
Substantive Appeal has not yet been received, the Board does 
not at the present time have jurisdiction to decide these 
issues.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
Travel Board hearing, before a Veterans 
Law Judge, at the earliest possible time 
at the Oakland VARO.  This hearing should 
address the issues of entitlement to an 
initial evaluation in excess of 60 
percent for hepatitis C; entitlement to 
an initial compensable evaluation for 
hemorrhoids; entitlement to an increased 
evaluation for seborrheic dermatitis; 
entitlement to an increased evaluation 
for PTSD; entitlement to an increased 
evaluation for residuals of a shell 
fragment wound to the left ankle, with 
retained metallic fragments; entitlement 
to an increased evaluation for residuals 
of a shell fragment wound to the left 
knee, with ligament instability; 
entitlement to an increased evaluation 
for traumatic arthritis of the left knee; 
entitlement to an increased evaluation 
for a retained mortar fragment in the 
right knee; entitlement to an increased 
evaluation for left heel scars; 
entitlement to an increased evaluation 
for residuals of a liver operation; 
entitlement to an increased evaluation 
for residuals of a laparotomy scar; 
entitlement to a compensable evaluation 
for a shell fragment wound of the left 
upper extremity above the elbow; 
entitlement to service connection for 
hypertension, to include as due to the 
veteran's service-connected disorders; 
and entitlement to SMC based upon the 
loss of use of both lower extremities or 
the need for aid and attendance.

2.  The veteran and his representative 
should also be furnished with a Statement 
of the Case addressing the issues of 
entitlement to an increased evaluation 
for degenerative joint disease of the 
lumbosacral spine; entitlement to an 
increased evaluation for residuals of a 
shell fragment wound of the right lung, 
with retained fragments; entitlement to 
an increased evaluation for residual 
scars of the left foot; and entitlement 
to service connection for a neck 
disorder, tendonitis of both elbows, and 
carpal tunnel syndrome of both wrists.  
By this issuance, the veteran should be 
notified of his rights and 
responsibilities in completing an appeal 
as to these issues.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


